983 So. 2d 907 (2008)
Grace R. HARPER, et al.
v.
DIRECT GENERAL INSURANCE COMPANY, et al.
No. 2008-CC-0738.
Supreme Court of Louisiana.
June 6, 2008.
In re Liberty Mutual Insurance Co.;  Other; Applying for Supervisory and/or Remedial Writs, Parish of Rapides, 9th Judicial District Court Div. D, No. 218,464; to the Court of Appeal, Third Circuit, No. CW 08-00031.
Granted and remanded to the court of appeal for briefing, argument and full opinion.
CALOGERO, C.J., would deny.
JOHNSON, J., would deny.
KNOLL, J., would deny.